                             UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF OHIO

                                     EASTERN DIVISION



Carl Madison,                                )             CASE NO. 5:19CV980
                                             )
                Plaintiff,                   )             JUDGE JOHN R. ADAMS
                                             )
       v.                                    )
                                             )
                                             )             MEMORANDUM OF OPINION
RBC, Inc.,                                   )
                                             )     (Resolves Doc. 7)
                Defendant.                   )
                                             )



       Pending before the Court is a motion for summary judgment filed by Defendant RBC, Inc.

(Doc. 7). Plaintiff Carl Madison has not opposed the motion. RBC’s motion for summary

judgment is GRANTED.

I. Facts & Procedure

       Madison filed his complaint in the small claims division of the Canton Municipal Court.

RBC, however, removed the matter to this Court on May 2, 2019. Within his complaint, Madison

contends that RBC failed to validate a debt despite his request and that RBC continued collection

efforts after receiving his cease and desist request. Madison asserted that these two activities

violated the Fair Debt Collection Practices Act.

II. Legal Standard

       Summary judgment is appropriate only when there is no genuine issue of material fact and

the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c); Celotex Corp. v.

Catrett, 477 U.S. 317 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986); Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574 (1986). The moving party must demonstrate
to the court through reference to pleadings and discovery responses the absence of a genuine issue

of material fact. Celotex Corp. v. Catrett, 477 U.S. at 323. This is so that summary judgment can

be used to dispose of claims and defenses which are factually unsupported. Id. at 324. The burden

on the nonmoving party is to show, through the use of evidentiary materials, the existence of a

material fact which must be tried. Id. The court’s inquiry at the summary judgment stage is “the

threshold inquiry of determining whether there is the need for a trial - whether, in other words,

there are any genuine factual issues that properly can be resolved only by a finder of fact because

they may reasonably be resolved in favor of either party.” Anderson v. Liberty Lobby, Inc., 477

U.S. at 250.

        The court’s treatment of facts and inferences in a light favorable to the nonmoving party

does not relieve that party of its obligation “to go beyond the pleadings” to oppose an otherwise

properly supported motion for summary judgment under Rule 56(e). See Celotex Corp. v. Catrett,

477 U.S. at 324. The nonmoving party must oppose a proper summary judgment motion “by any

kinds of evidentiary material listed in Rule 56(c), except the mere pleadings themselves ...” Id.

Rule 56(c) states, “... [t]he judgment sought shall be rendered forthwith if the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,

show that there is no genuine issue of material fact and that the moving party is entitled to a

judgment as a matter of law.” A scintilla of evidence in favor of the nonmoving party is not

sufficient.

III. Law and Analysis

        Initially, the Court notes that Madison did not respond to RBC’s motion for summary

judgment on his claims. A party waives opposition to an argument by failing to address it in her

responsive brief. See Dage v. Time Warner Cable, 395 F.Supp.2d 668, 679 (S.D. Ohio 2005);
Cunningham v. Tenn. Cancer Specialists, PLLC, 957 F. Supp. 2d 899, 921 (E.D. Tenn. 2013).

Accordingly, the Court is not required to consider the merits of RBC’s argument and may grant

judgment in its favor on both claims. See Hicks v. Concorde Career Coll., 449 F. App’x 484, 487

(6th Cir. 2011).

       However, as review of the merits is straightforward and concise, the Court will also review

the merits of Madison’s claims. First, Madison contends that RBC failed to validate a debt. 15

U.S.C. § 1692g(b) provides:

       If the consumer notifies the debt collector in writing within the thirty-day period
       described in subsection (a) of this section that the debt, or any portion thereof, is
       disputed, or that the consumer requests the name and address of the original
       creditor, the debt collector shall cease collection of the debt, or any disputed portion
       thereof, until the debt collector obtains verification of the debt or a copy of a
       judgment, or the name and address of the original creditor, and a copy of such
       verification or judgment, or name and address of the original creditor, is mailed to
       the consumer by the debt collector.

The record herein establishes that RBC both provided Madison the materials to validate his debt

and ceased collection activities. Accordingly, there is no legal basis to support a claim that RBC

violated § 1692g(b).

       Similarly, there is no basis to support a contention that RBC violated 15 U.S.C. § 1692c(c).

While Madison alleges that RBC continued collection activities after his cease and desist letter,

the record does not support that contention. Rather, the record reveals that RBC contacted

Madison about a separate and distinct debt from another creditor after receipt of his first cease and

desist letter. RBC properly notes that Madison cannot issue a cease and desist letter for future

debts. Accordingly, RBC’s initial letter regarding the second debt cannot be construed as a

statutory violation.
IV. Conclusion

       Defendant RBC’s s motion for summary judgment is GRANTED. Judgment on the

complaint is hereby entered in favor of Defendant.

              IT IS SO ORDERED.



Date: January 30, 2020                               _/s/ John R Adams_______
                                                     JOHN R. ADAMS
                                                     U.S. DISTRICT JUDGE
